Case 2:11-cv-01754-BRM-ESK Document 628-2 Filed 10/20/20 Page 1 of 12 PageID: 49300




                IN THE UNITED STATES DISTRICT COURT
                   FOR THE DISTRICT OF NEW JERSEY


     KIMBERLEE WILLIAMS, et al.
                                                    No. 2:11-cv-01754 (JAD)
                   Plaintiffs,
           vs.                                              CIVIL ACTION
     BASF CATALYSTS LLC, et al.

                   Defendants.



              DECLARATION OF CHRISTOPHER M. PLACITELLA,
              ESQ. IN SUPPORT OF PETITION FOR APPROVAL AND
                   GRANT OF AWARDS OF CLASS COUNSEL’S
                     ATTORNEYS’ FEES, CLASS COUNSEL’S
               REIMBURSEMENT OF LITIGATION EXPENSES AND
                 CLASS REPRESENTATIVE SERVICE AWARDS


         CHRISTOPHER M. PLACITELLA, pursuant to 28 USCS § 1746, hereby

   declares as follows:

         1.     I am admitted to the Bars of the State of New Jersey and this District

   Court, and am a shareholder of Cohen, Placitella & Roth, PC (“CPR”). I submit

   this declaration in support of Class Counsel’s Petition for Approval and Grant of

   Awards of Class Counsel Attorneys’ Fees, Class Counsel’s Reimbursement of

   Litigation Expenses and Class Representative Service Awards (“Petition”). Except

   as otherwise noted, I have personal knowledge of the facts set forth in this

   declaration and could testify competently to them if called upon to do so.

                                             1
Case 2:11-cv-01754-BRM-ESK Document 628-2 Filed 10/20/20 Page 2 of 12 PageID: 49301




         2.     By the Preliminary Approval Order,1 dated and entered on

   September 3, 2020 (ECF No. 623), the following CPR attorneys and I were

   appointed Class Counsel to represent the Class defined in the order for settlement

   purposes: Stewart L. Cohen, Harry M. Roth, Michael Coren, Robert L. Pratter, Eric

   S. Pasternack and Jared M. Placitella. The Court designated me as the Lead Class

   Counsel.

         3.     The Preliminary Approval Order further appointed the following as

   the Class Representatives in this case: Kimberlee Williams, Gayle Williams (sister

   and personal presentative of Nancy Pease who passed away while the case was

   pending), Marilyn L. Holley, Sheila Ware (niece and personal representative of

   Donna Ware who died while the case was pending), Donnette Wengerd, and

   Roseanne Chernick. These six women (or in two cases as successors to their

   deceased family member) have been litigating this case with CPR since its

   inception.

         4.     After nearly nine years of hard-fought litigation, the Class

   Representatives and Defendants executed a Class Action Settlement Agreement on

   March 13, 2020 establishing a non-reversionary $72.5 million settlement fund

   (“Settlement Fund”) to compensate members of the putative Settlement Class. See



   1
    All capitalized terms shall have the same meanings as in the Settlement
   Agreement the Court preliminary approved at ECF No. 623
                                             2
Case 2:11-cv-01754-BRM-ESK Document 628-2 Filed 10/20/20 Page 3 of 12 PageID: 49302




   CM/ECF # 621-4, Class Action Settlement Agreement, § 2.2. The sole use of the

   $72.5 million Settlement Fund—the cornerstone of the Settlement—is to pay cash

   benefits to the Settlement Class Members, including incentive awards to the Class

   Representatives, if approved by this Court.

         5.     No portion of the Settlement Fund will go toward the payment of

   Class Counsel’s attorney’s fees or litigation expenses. Instead, Class Counsel’s

   attorney’s fees and expenses under the Settlement Agreement’s terms will, if

   approved by this Court, be paid by Defendants BASF and Cahill, Gordon &

   Reindel LLC (“Cahill”), which have agreed to pay up to $22.5 million in attorney’s

   fees and $1.2 million in litigation expenses to Class Counsel on top of the $72.5

   million Settlement Fund and on top of the separate, additional $3.5 million Cost

   Fund. See Settlement Agreement, § 13.1 (ECF No. 621-4.)

   6.    Class Counsel’s contemporaneously filed memorandum of law in support of

   the Petition accurately describes to the Court the investigation leading to the filing

   of this case and its subsequent long and involved procedural and substantive

   course. I incorporate the memorandum and hereby attest to and verify the truth and

   accuracy of its factual statements.

         7.     Class Counsel’s fee request is justified by the Settlement’s amount

   and terms, which resulted from the quantity and quality of Class Counsel’s

   professional work over the last nine years. As described in the memorandum in

                                             3
Case 2:11-cv-01754-BRM-ESK Document 628-2 Filed 10/20/20 Page 4 of 12 PageID: 49303




   support—and further evidenced by the number and complexity of the pleadings in

   this matter—each and every element of this case was vigorously contested, with

   significant resources and talent brought to bear by both sides. Class Counsel

   undertook the factual investigation necessary to bring the Action and successfully

   navigated the complex and often novel procedural and substantive legal issues to

   bring about the results obtained. During the course of the litigation, Class Counsel

   reviewed and analyzed hundreds of thousands of pages of scanned documents or

   ESI equivalent that the parties and various subpoenaed third parties produced

   during discovery. In additional to propounding and responding to numerous sets of

   interrogatories, document requests and requests for admissions, there were twenty-

   eight witnesses deposed at various locations in and outside of New Jersey. Class

   Counsel either took these witness depositions or prepared and presented the

   witness being deposed. In addition to briefing numerous motions before the

   District Court and pursuing a successful appeal before the Third Circuit, Class

   Counsel briefed more than 50 motions before the court- appointed Special

   Discovery Master. And once the terms of the Settlement were agreed upon

   following extensive mediation sessions, Class Counsel also created the Plan of

   Distribution and claim procedures that fairly compensate eligible Class Members

   for the rights they lost to litigate the Underlying Lawsuits with full information




                                             4
Case 2:11-cv-01754-BRM-ESK Document 628-2 Filed 10/20/20 Page 5 of 12 PageID: 49304




   about Emtal talc and takes into account the array of injuries they sustained which

   were the subject of the Underlying Lawsuits.

         8.     Altogether, if this Petition is granted, Class Counsel will have secured

   $99.7 million in economic benefits for the Class. As discussed in the Petition and

   Memorandum of Law, the fee request meets every element of the percentage of

   recovery standard and will not diminish the Class Members’ recovery in this

   Settlement. So too, the Memorandum of Law presents the alternative lodestar

   method as a cross-check of the reasonableness of our request.

         9.     Throughout the course of this litigation, CPR’s lawyers and

   professional staff recorded and documented their time. In presenting the

   information regarding the firm’s time and expenses, I have relied upon my firm’s

   time and expense printouts prepared and maintained by the firm in the ordinary

   course of business or upon a lawyer’s review of their records and the case’s files to

   make a good faith, reasonable calculation of the time they devoted to the litigation

   tasks and projects they were assigned and handled.

         10.     As both Lead Class Counsel and the CPR partner involved

   throughout the entire litigation, in my opinion, the time reflected in the lodestar

   calculations and statement of expenses provided in this declaration, for which

   payment is sought, are reasonable in amount and were necessary for the effective

   and efficient prosecution and resolution of the litigation. Given the, pace and

                                             5
Case 2:11-cv-01754-BRM-ESK Document 628-2 Filed 10/20/20 Page 6 of 12 PageID: 49305




   complexity of the issues in this case, with many issues being litigated

   simultaneously, the work was done efficiently and without unnecessary

   duplication. In addition, the Lead Defendants were represented by two highly able

   national defense firms and several other prominent regional firms which often

   required Class Counsel to employ all the resources at its command to represent the

   Class interests in the many disputes which arose in this case. Class Counsel’s

   litigation expenses have been billed separately and, as such, are not duplicated in

   the lodestar. The time spent on this fee application is not included in the lodestar.

         11.    From the case’s inception to October 12, 2020, the lawyers and

   professional staff of Cohen, Placitella & Roth have devoted at least 21,799.9 hours

   to this matter. See Addendum A. At either the Fairness Hearing, or such time prior

   thereto that the Court may direct, Class Counsel will provide an update on the

   time expended by Class Counsel to bring the lodestar current as of the Fairness

   Hearing.

         12.    The hourly rates for the attorneys, paralegals, law clerks, and legal

   assistants of Cohen, Placitella & Roth, PC, range from $925 an hour for the most

   senior partners to $190 an hour for legal assistants. I have attached as Addendum A

   the hours recorded by Class Counsel and the rates for each, along with the

   aggregate hours and lodestar of all CPR professional personnel who worked on the

   matter during the pendency of the case.

                                             6
Case 2:11-cv-01754-BRM-ESK Document 628-2 Filed 10/20/20 Page 7 of 12 PageID: 49306




         13.    Based on my experience in litigating complex class actions such as

   this over my career, I believe that CPR’s professional staff rates are reasonable,

   and in line with the prevailing rates allowed in class actions within the Third

   Circuit.

         14.    This results in a lodestar of $17,665,091.50, which represents a

   multiplier of 1.27.

         15.    Class Counsel seeks litigation cost reimbursement for $1,038,300.27,

   which is the current amount of litigation expenses incurred in connection with the

   prosecution of this litigation as of the date of this application. The expenditures are

   broken down into categories in Addendum B. All expenses incurred are reflected

   on the books and records of CPR which are available to the Court for in camera

   inspection should the Court desire to review them.

         16.    As BASF and Cahill have agree to pay any Class Counsel litigation

   expense reimbursement award by the Court up to $1.2 million, a reimbursement

   award in the above requested amount will not diminish the Class Members’

   recovery.

         17.    Finally, Petitioner requests that the Court award incentive awards of

   $50,000 each for a sum total of $300,000 for the Class Representatives to

   compensate them for the valuable and dedicated services they provided to the

   Class and the burdens borne by them.

                                              7
Case 2:11-cv-01754-BRM-ESK Document 628-2 Filed 10/20/20 Page 8 of 12 PageID: 49307




           18.   Five of the six Class Representatives initiated this litigation with the

   filing of the Class Action Complaint on March 28, 2011— over nine years ago.

   The sixth Class Representative, Mrs. Roseanne Chernick, joined in the matter a

   few months later with the filing of the First Amended Complaint on August 3,

   2011.

           19.   The Class Representatives have been actively involved in all phases of

   the litigation. They searched for and provided information to Class Counsel for

   purposes of preparing the initial and amended complaints, other pleadings and for

   discovery. They responded to multiple sets of interrogatories, requests for

   documents and requests for admissions, and prepared for and attended lengthy and

   probing depositions into the underlying litigation matters involving the injury and

   deaths of their loved ones. They conferred with Class Counsel regularly through in

   person meetings, telephone calls and written correspondence on the status of the

   litigation and its strategy throughout its development, litigation, and mediation

   phases. Without the Class Representatives’ perseverance over nine years, it is

   unlikely that the members of the Class would receive any of the compensation to

   be afforded to them on final approval of the Settlement.

           20.   In my view, the contributions of the Class Representatives have far

   exceeded those of the typical class representative and justify the requested

   incentive awards.

                                              8
Case 2:11-cv-01754-BRM-ESK Document 628-2 Filed 10/20/20 Page 9 of 12 PageID: 49308




         I declare under penalty of perjury that the foregoing is true and correct.




                                          /s/ Christopher M. Placitella
                                          Christopher M. Placitella, Esq.
                                          (NJ Atty #: 027781981)


   Date: October 20, 2020




                                             9
Case 2:11-cv-01754-BRM-ESK Document 628-2 Filed 10/20/20 Page 10 of 12 PageID: 49309




                                  ADDENDUM A

                                 Lodestar Report

                  NAME                 HOURS         HOURLY          Lodestar
                                                      RATE           AMOUNT
     PARTNERS:

     Christopher M. Placitella          4,321.2         $925        $3,997,110.00

     Stewart L. Cohen                   1,012.9         $925         $936,932.50

     Harry M. Roth                      1,695.7         $925        $1,568,522.50

     Michael Coren                      4,530.0         $925        $4,190,250.00

     Robert L. Pratter                  1,536.6         $925        $1,421,355.00

     William Kuzmin                      54.6           $850         $46,410.00

     Jillian A.S. Roman                  54.8           $850         $46,580.00

     ASSOCIATES:

     Jared M. Placitella                3,644.1         $700        $2,550,870.00

     Eric S. Pasternack                 2,277.7         $700        $1,594,390.00

     James G. Begley                     37.4           $700         $26,180.00

     Elizabeth Amesbury                  708.4          $475         $336,490.00

     Silvio Trentalange                  702.2          $475         $333,545.00

     Kaitlin J. Clemens                  259.4          $475         $123,215.00



                                        10
Case 2:11-cv-01754-BRM-ESK Document 628-2 Filed 10/20/20 Page 11 of 12 PageID: 49310




     Patrick Cullen                       7.5           $475          $3,562.00

     Debra Goodman                       475.0          $700         $332,500.00

     Timothy Peter                       48.9           $475         $23,227.50

     FELLOWS

     Stephen Dodd                        30.7           $309          $9,486.30

     PARALEGALS

     Kacy Savage                          4.5           $309          $1,390.50

     Rebecca Sweeney                      1.5           $309           $463.50

     Kristen Varallo                     396.8          $309         $122,611.20

     Totals                            21,799.9                    $17,665,091.50




                                        11
Case 2:11-cv-01754-BRM-ESK Document 628-2 Filed 10/20/20 Page 12 of 12 PageID: 49311




                                  ADDENDUM B

                             Cost and Expense Report
                       (Inception through October 12, 2020)

              Deposition, Videography and Hearing         $75,523.68
              Transcript Charges
              Expert and Consultant Fees                 $345,067.75
              Travel, Lodging and Meals                  $103,224.80
              Copying                                     $30,745.02
              Postage                                         $94.50
              Courier Services                             $4,926.50
              Court filing fees and charges; Summons       $5,089.19
              and Subpoena Process Service fees
              Investigative Costs                         $17,407.14
              Mediation                                   $41,225.01
              Miscellaneous                                   $27.50
              Document management , Document             $184,590.68
              Review, and Information Technology
              vendor charges
              Special Master Fees                        $230,378.50
              Total                                     $1,038,300.27




                                         12
